Citation Nr: 1520343	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for diabetic retinopathy due to type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction due to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a March 2014 letter, the Veteran requested to withdraw his request for a Board videoconference hearing.  See 38 C.F.R. § 20.704(e) (2014).

In June 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  In any event, no such waiver form is required.  See 38 U.S.C. § 7015(e) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diabetes mellitus is a result of herbicide exposure while stationed near the Korean Demilitarized Zone (DMZ).  

Service personnel records indicate that the Veteran served with the Battery A, 1st Target Acquisition Battery, 25th Field Artillery in Korea from August 1969 to September 1970.  The Veteran has indicated that he served at Camp St. Barbara as a subordinate unit of the 2nd Infantry Division.  The Veteran asserts that, while he was conducting field artillery survey and documenting fire points, he noticed dead vegetation or a lack of ground cover and vegetation.  See July 2013 notice of disagreement.  

VA's Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  While the Veteran's specific unit is on the list, his unit was a field artillery unit, and therefore may have supplied support for the identified units, so the fact that his unit was not listed does not automatically render his claim of exposure invalid.

As such, the Board concludes that remand is required for additional development.  Specifically, the Joint Services Records Research Center (JSRRC), or other appropriate entity, must be contacted to determine whether it is at least as likely as not that the Veteran's unit while stationed in Korea would have supported the 2nd and 7th infantry divisions near the DMZ and whether the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014).

The Veteran has also claimed his diabetic neuropathy and erectile dysfunction are secondary to his diabetes mellitus.  Therefore, action on these intertwined issues is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, or other appropriate entity, to determine whether (a) it is at least as likely as not that the Veteran's unit (Battery A, 1st Target Acquisition Battery, 25th Field Artillery), while stationed in Korea, supported the 2nd and 7th infantry divisions near the DMZ; and whether (b) the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  
38 C.F.R. § 3.307(a)(6)(iv) (2014). 

Any appropriate development to address these inquiries, such as request for or review of unit histories or Morning Reports must be conducted.  Attention is invited to the Veteran's July 2013 notice of disagreement, September 2013 VA Form 9, and June 2014 private medical examination report, which contained details from the Veteran regarding his in-service duties. 

2.  After completing the requested actions and undertaking any additional development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

